DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/04/2022 has been entered. Claim 16 has been amended. Claims 1-15 and 17 have been cancelled. Claims 16 and 18-22 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "the wheel diameter". There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear what wheel, “the 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2010/0038005 A1 – of record), in view of Yukawa (US 2010/0270101 A1 – of record), in view of Poly-Tech Industrial – 2011, https://www.polytechindustrial.com/products/plastic-stock-shapes/uhmw-polyethylene, accessed on [3/11/2021 12:41:57 PM] – of record, in view of at least one of Pender (US 5,435,363) or Kei et al. (US 4,889,578).
Aoki teaches a sponge member 4 – (corresponds to a noise damper) that is suitable for inserting into a tire cavity, see abstract. And does not restrict the use thereof. Thus under the broadest reasonable interpretation afforded the examiner, the sponge member is considered to functional for use with any tire type to include the claimed passenger, light-truck, or truck-and-bus radial tires. Moreover, the claim is directed to a noise damper. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Accordingly, the recitation “for use within a passenger, light-truck, or truck-
The sponge member is configured to have a porous structural body to include having a composition of foamed resin – (corresponds to the claimed foam body); where the foamed resin body is formed as a continuous cell – (construed as open-cell) of polyethylene and is thermally compressible – (construed as a compressible elastic foam), see [0027]-[0028] and [0039]-[0040]; the foam body is further configured to have at least one generally flat surface conformable to a tire cavity interior surface – (construed as a tire innerliner), see FIG. 1; and have an axial length 100 mm which is five times the height 20 mm, see [0052] – (corresponds to the claimed axial length is between three and six times the radial height).
Regarding claim 16, Aoki generically discloses the use of an adhesive agent. That is, the prior art provides for the use of an adhesive material for attaching the sponge member to the tire cavity interior surface, in a very broad listing of materials suitable for use with its sponge member. This would prompt one to consider exemplary configurations of adhesive attachment schemes. 
Yukawa teaches a similar device of a noise damper in the form of a sponge like material, see ABSTRACT. The spongelike noise damper is configured to use an adhesive attachment scheme, where an adhesive 12 
As to the polyethylene is formed of an ultra-high molecular weight polyethylene (UHMW) having a coefficient of friction of 0.07-0.12: 
Use of a composition which is based upon its suitability for the intended use, is within the level of one of ordinary skill in the art, see MPEP § 2144.07. And as Yukawa’s thin film is formed of polyethylene, it would have been necessary and obvious to substitute UHMW for generic polyethylene as this substitution provides an upgraded polyethylene suitable 
As to a lubricant is disposed on a first side of the thin film, and an adhesive that bonds the foam body to a second side of the thin film:
Yukawa discloses the thin film 15 is configured to attach to the spongelike noise damper by an adhesive 12 - (corresponds to an adhesive that bonds the foam body to a second side of the thin film); and the opposing side of the thin film 15 is attached to an adhesive 14, see FIG. 8, [0057]-[0058]. Under the broadest reasonable interpretation afforded the examiner, the adhesive layer 14 is considered as a lubricant as it is common to use adhesive layers as lubricants. It being emphasized the applicant’s specification is completely silent to any composition of the claimed lubricant, is completely silent to any benefit in using the claimed lubricant, and in multiple instances introduces the lubricant as an optional embodiment, see specification [24] and [32]. Therefore, use of a composition which is based upon its suitability for the intended use, is within the level of one of ordinary skill in the art, see MPEP § 2144.07. Consequently, it is considered the adhesive 14 of Yukawa is suitable for use as a lubricant. In any event, it would have been obvious to do so since: (1) Pender discloses the use of a formulation that serves as both a rubber lubricant and adhesive. Whereby, the natural slipperiness thereof would allow for functioning as a lubricant and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponge member adhesive attachment scheme of Aoki to include an adhesive, and thin film in the claimed manner, as taught by Yukawa, and Poly-Tech Industrial and lubricant in the claimed manner as reasonably suggested by at least one of Pender or Kei and to provide a tire with a sponge member suitable for reducing road noise, being covered with a water-impermeable outer coating and to include an attachment scheme suitable for use in corrosive environments which functions as a lubricant and adhesive.
Moreover, with regards to the claimed ranges, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). 
Regarding claim 19, modified Aoki discloses the thin film is configured to have a thickness of between 0.01 – 0.10 mm, see Yukawa [0059]; which meets the claimed 0.05-0.2 mm (50-200 microns). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 20, modified Aoki discloses the sound absorber is configured to have a shapes where the base widths are larger than the top width such as a trapezoids or triangles – (corresponds to a pyramidal shapes), see Yukawa [0046]. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sound absorber to have pyramidal shapes protrusions, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape to include pyramidal protrusions for the purpose of increasing the available surface of the sound absorbers thereby enhancing the sound absorbing properties thereof.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2010/0038005 A1 – of record), in view of Yukawa (US 2010/0270101 A1 – of record), in view of Poly-Tech Industrial – 2011, Pender (US 5,435,363) or Kei et al. (US 4,889,578), as applied to claim 16, in view of Arata et al. (US 2015/0034414 A1 – of record).
Regarding claim 18, while modified Aoki discloses a measure of sound absorption coefficients at various frequencies; it does not disclose the values are between 0.4-1.5, see Table 1. However, the data from Table 1 suggests, that higher frequencies would produce higher sound absorption coefficients. It being noted, that as the frequency (Hz) increased, so did the values of the sound absorption coefficients. Therefore, one in considering maximizing the effectiveness of the sponge member would look to the prior art for common frequency and sound absorption coefficients.
Arata discloses a sound insulation material, where the sound absorption coefficient is considered and the sound insulation material facilitates adjusting the frequency characteristics of absorbed sound to a desired characteristic, see [0027]. And as depicted throughout the FIG’S, for frequencies from 500 Hz to 1K Hz, the sound absorption coefficient ranges from approximately 0.4 to 1.0, which is consistent with Aoki’s Table 1 data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponge member of modified Aoki to have a sound absorption coefficient be in a . 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2010/0038005 A1 – of record), in view of Yukawa (US 2010/0270101 A1 – of record), in view of Poly-Tech Industrial – 2011, https://www.polytechindustrial.com/products/plastic-stock-shapes/uhmw-polyethylene, accessed on [3/11/2021 12:41:57 PM] – of record, in view of at least one of Pender (US 5,435,363) or Kei et al. (US 4,889,578), as applied to claim 16, in view of Aoki et al. (JPH0752616A - of record, hereinafter “’616”), in view of Consumer Reports: All - Season Tires.
Regarding claims 21-22, modified Aoki discloses the shape of the sponge member is not particularly limited, see [0041]. 
Aoki, in previous work, discloses a sound absorber is shaped in an annular manner, see ‘616 [0005] – (corresponds to an annulus); and where the sound absorber is tested in a tire size of 195/60R14 having a circular shape – (construed as an annular shape) with an outer diameter of 500 mm, see [0009] – example 4, FIG. 4. 
Consumer Reports discloses tire nomenclature where the “14” of Aoki’s tire size is equivalent to a wheel diameter of 14 inches ≈
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sponge member of modified Aoki to be in an annular shape and having an outer diameter of the annulus be 110% - 140% of the wheel diameter as taught by Aoki, since: (1) Aoki discloses such a sound absorber configuration is suitable for reducing interior noise and (2) it has been held that a mere change in size of a component, is generally recognized as being within the level of ordinary skill in art. That is, scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of ordinary skill in art. One would have been motivated to size the sound absorber accordingly to provide a means for reducing the noise generated by the tire while restricting the size of the sound absorber to save on cost of materials and ease of installation into the tire cavity.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.